Citation Nr: 1626011	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-17 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel
INTRODUCTION

The Veteran had service with the Army National Guard of Puerto Rico from December 1979 until March 2004.  During this time he had periods of service from March 1980 until July 1980, and from September 2002 until August 2003, including a tour of duty in the Southwest Asia Theater of Operations from October 2002 until January 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO.  

In January 2009, the Veteran provided testimony as to this matter at an RO hearing before a Decision Review Officer.

In July 2013, the Board remanded this matter for further development.

In August 2014, the Board denied service connection for low back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted a joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding it to the Board for further proceedings consistent with the joint motion.

In January 2016, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development; it has now been returned to the Board.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.


FINDING OF FACT

The Veteran has degenerative disc disease of the lumbar spine that is etiologically related to active military service.


CONCLUSION OF LAW

The criteria for establishing service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2014); 38 C.F.R. § 3.159(b) (2015).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c). 

As discussed in detail below, sufficient evidence is of record to grant the matter on appeal.  Therefore, no further notice or development is needed with respect to this matter.  The Board notes that the Veteran was advised in an August 2008 letter of the information and evidence necessary to substantiate the initial rating and effective date in the event his claim was successful.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).




Legal Criteria

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Generally, lay statements may have direct relevance to establishing underlying components of a claim for service connection.  Where lay testimony provided regarding in-service injury is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id. 

The Court of Appeals for the Federal Circuit (Federal Circuit) has held that the presumption found in section 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The Federal Circuit explained that with the presumption, the veteran did not have to attempt to establish that the event during service led to a disability following service but instead only had to show that the disability incurred in service was a chronic condition that persisted in the years following active duty.  Id. at 999-1000. 

The Board notes that the appellant asserts his claimed back disorder is a result of hostile enemy action.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are potentially applicable.  Here, the Board accepts that he had back pain following a convoy incident in which his vehicle was attacked and overturned.

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service (subject to the limitation that a 'chronic' disease is involved as defined under 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Background 

The Veteran's service treatment records for his first period of service document that in April 1980 he complained of lower back pain.  There was no evidence or complaint of injury or trauma to the back.  No spasm, edema or effusion was evident.  There were no abnormal findings or reference to a slipped disc.  The assessment was musculoskeletal pain of the lumbosacral spine.  Otherwise, the service treatment records were silent for any complaints of, treatment for or diagnosis of symptoms related to the low back.  

A 2003 Pre-Deployment Health Assessment is silent as to back problems or a low back disorder.  Clinical evaluation did not diagnose a low back disorder or complaints of the lower back.  A health questionnaire completed by the Veteran at the time shows that he denied a history of back problems and was found deployable.

The Veteran asserts that he sustained a back injury in 2003 when a truck rolled over.  To that end, in his January 2009 Decision Review Officer hearing the Veteran testified that while he was stationed in Kuwait, his convoy came under enemy fire and his truck turned over.  He stated that the occupants of the vehicle, including himself, were looked over by a medic to make sure no injuries were serious, but that he was not taken to a doctor.  The Veteran testified that from that period on he received treatment for his back. 

In a September 2004 letter, the Veteran's private physician indicated that the Veteran had been his patient since April 1989.  He reported that the Veteran had problems of chronic lumbar pain, "possibly due to an injury in the spinal column." The physician indicated that the Veteran had related his condition to military service, "since every time that he returns from exercises and training he reports that his conditions have been accentuated to such a point."  The physician reported that for the 15 years in which he has provided treatment to the Veteran, he had noted both the physical and emotional deterioration of the Veteran. 

An April 2008 VA outpatient treatment record included a subjective history of low back pain that started while in Kuwait in a motor vehicle accident.  No diagnosis or opinion as to the etiology of the back pain was provided.  A December 2008 VA outpatient treatment record noted diagnoses of lumbar spinal canal/neural foraminal stenosis and degenerative disc disease at L4-L5 level and bilateral S1 radiculopathy. 

In the report of a July 2013 VA examination of the Veteran, the examiner recorded the Veteran's contentions and noted review of the claims file.  Following examination, the examiner diagnosed lumbar degenerative disc disease status post lumbar surgery and bilateral S1 radiculopathy.  The examiner opined that it was less likely than not that the Veteran's claimed low back disorder was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted the April 1980 service treatment records documenting complaints of low back pain with the assessment of musculoskeletal pain of the lumbosacral spine.  However, the examiner explained that subsequent service treatment records were devoid of reports of recurrent back problems and concluded that the back pain documented in April 1980 resolved.

The examiner considered the Veteran's report of in-service injury from a motor vehicle accident.  However, again, the examiner observed that subsequent records, specifically including the post-deployment health assessment, were devoid of mention of a motor vehicle accident or an associated back disorder.

The examiner acknowledged that the Veteran had current degenerative disc disease and lumbar radiculopathy but concluded that those disorders were less likely than not associated with the Veteran's periods of service.

The Veteran underwent a VA examination in April 2016.  The examiner did not render an opinion concerning the Veteran's truck roll over and subsequent back pain.

Analysis

The Board initially notes that veterans are presumed to be in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015). 

Although the Veteran was treated for lumbosacral spine pain for a short time during his first period of service, there was no history of a precipitating back injury, and his complaints resolved.  The Veteran's 2003 Pre-Deployment Health Assessment is silent as to back problems.  On clinical evaluation, he was without defect.  A contemporaneous health assessment questionnaire shows that the Veteran denied a history of back problems and was found deployable.

Consequently, a back disability was not "noted" upon entrance to the second period of active service, and the presumption of soundness therefore applies.  Thus, this case is not one involving service aggravation.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Cf. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

As noted earlier, the Board finds that the Veteran was in combat, and accepts his account of being involved in a motor vehicle accident during combat which resulted in injury to his lower back.  The Board notes that the record established that the Veteran currently has low back disability.

With respect to the etiology of the low back disability, the Board finds that the reports of the July 2013 and April 2016 VA examinations are adequate, and thus do not constitute probative evidence against the claim.  The July 2013 VA examiner relied on the absence of medical documentation of an in-service injury in formulating a negative nexus opinion, and did not consider this combat Veteran's lay account of his in-service injury.  See 38 U.S.C.A. § 1154(b).  As noted above, the April 2016 VA examiner did not render an opinion concerning the Veteran's in-service injury, but instead only reported current findings as to the low back disability.  In short, the July 2013 examiner based his opinion on an inaccurate factual premise, and the April 2016 examiner did not offer any opinion as to etiology.  Consequently, there is no probative medical opinion against the claim.

The Veteran experienced an in-service injury during combat, establishing through his competent and credible assertions regarding the 2003 in-service vehicle roll over.  The Veteran has competently and credibly indicated that he began to experience low back symptomatology in service, and that he has experienced low back symptomatology ever since service, which has continued to worsen.  In a September 2004 letter, the Veteran's private physician indicated that the Veteran had been his patient for a number of years and had reported problems of chronic lumbar pain.  Given the presumed in-service injury and credible account of continuous back symptoms since service, and considering the inadequacy of the VA medical examinations, the Board finds that the evidence of record is at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the current low back disability is etiologically related to his active military service.  See 38 C.F.R. § 3.102.  Accordingly, service connection for low back disability is warranted. 


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.



___________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


